NO. 07-07-0489-CV

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL B

                                              JUNE 30, 2008

                                 ______________________________


                            IN THE INTEREST OF R.L.M., B.M.M., C.M.,
                                       J.N.M., J.A., T.T. and J.J.R.
                              _________________________________

                 FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                       NO. 2005-532,950; HON. KEVIN HART, PRESIDING
                             _______________________________

                                On Second Abatement and Remand
                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Appellant Juaquin Martinez, Jr., appeals from the termination of his parental rights

to his minor children, B.M.M., C.M., J.N.M., and J.J.R. His appointed counsel filed a

motion to withdraw, together with an Anders1 brief, wherein she certified that, after

diligently searching the record, she concluded that the appeal was without merit.2 Along

with her brief, counsel attached a copy of a letter sent to appellant informing him of

counsel’s belief that there was no reversible error and of appellant’s right to file a response



        1
            Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967).

        2
          This court has held that appointed counsel m ay file an Anders brief in an appeal from an order
term inating parental rights. See In re A.W .T., 61 S.W .3d 87, 88 (Tex. App.–Am arillo 2001, no pet.).
or brief pro se. By letter dated May 5, 2008, this court notified appellant of his right to file

a response and set June 4, 2008, as the deadline to do so. Appellant filed his response

on May 20, 2008.

        In an opinion issued on May 28, 2008, this court discussed appellate counsel’s brief

and noted counsel’s conclusion that the appeal was frivolous.                        Counsel (i.e.Terri

Morgeson) also moved to withdraw due to her conclusion. Yet, our review of the record

led us to conclude that there were potentially arguable issues for review. Thus, we granted

appellate counsel’s motion to withdraw and abated the matter back to the trial court for the

appointment of new counsel. In responding to our order, the trial court re-appointed Terri

Morgeson as counsel.3

        Accordingly, (and to avoid any appearance of impropriety inherent in assigning one

who has publically concluded that his or her client has no viable appeal to represent the

client on appeal), we again abate and remand the cause to the trial court for the

appointment of new counsel, other than Terri Morgeson, per the dictates of Anders and its

progeny.     The trial court shall further order the newly appointed counsel to file an

appellant’s brief in accordance with our prior abatement order, as per the Texas Rules of

Appellate Procedure, by August 18, 2008. Any responding brief which the State wishes

to file shall be filed within 30 days after the filing of appellant’s brief. Finally, the trial court

shall cause the name, address, and state bar number of the newly appointed counsel to

be included in a supplemental transcript which transcript shall be filed with the clerk of the

court by July 10, 2008.

                                                          Per Curiam

        3
        W e assum e that this is the sam e Terri Morgeson who filed the aforem entioned Anders brief and who
was perm itted to withdraw from the case since the state bar num bers are the sam e.

                                                     2